Sinkler, J.,
Numerous exceptions raise the following principal question:
Where the donee of a power creates a trust by the exercise of his power and creates spendthrift life estates which are valid, but the remainder interests are void and pass under provisions of the donor’s will to be operative in default of appointment, should the life estates be sustained where it appears that they were created for the benefit of the life tenants and not as part of a scheme to sustain the void remainders?
This question was affirmatively answered by the learned auditing judge.
His decision on this question and on subsidiary questions which were raised is correct, and he has correctly applied the rule of res judicata in construing the adjudication filed by Van Dusen, J., upon a former accounting in this estate: 9 D. & C. 485.
The exceptions are dismissed and the adjudication is confirmed absolutely.